--------------------------------------------------------------------------------

 10.1          Form of Subscription Agreement for Convertible Notes


SUBSCRIPTION AGREEMENT


This Subscription Agreement (this "Agreement") is entered into as of the date
set forth on the signature page hereof by and between CDSS Wind Down Inc., a
Delaware corporation (together with its successors and permitted assigns, the
"Issuer"), the undersigned investor (together with its successors and permitted
assigns, the “Investor”).  Capitalized terms used but not otherwise defined
herein shall have the meanings set forth in Section 9.1.


RECITALS


Subject to the terms and conditions of this Agreement, the Investor desires to
subscribe for and purchase, and the Issuer desires to issue and sell to the
Investor, convertible promissory notes (“Notes”) convertible into shares (the
“Shares”) of the Issuer's common stock, par value $0.01 per share (the "Common
Stock") at such time as additional shares of Common Stock are authorized and
available.  The Issuer is offering the Notes in a private placement to the
Investor and other investors at an as converted purchase price of $0.05 per
share (on a post 1 for 3 reverse split basis) and on the other terms and
conditions contained in this Agreement (the “Offering”), provided that the
Issuer reserves the right to sell a lesser or greater number of shares.




TERMS OF AGREEMENT


In consideration of the mutual representations and warranties, covenants and
agreements contained herein, the parties hereto agree as follows:




ARTICLE 1
SUBSCRIPTION AND ISSUANCE OF NOTES


1.1           Subscription and Issuance of Notes.  Subject to the terms and
conditions of this Agreement, the Issuer will issue and sell to the Investor and
the Investor subscribes for and will purchase from the Issuer the principal
amount of Notes set forth on the signature page hereof for the aggregate
purchase price set forth on the signature page hereof (the “Purchase Price”).


1.2           Legend.  The Note and any certificate or certificates representing
the Shares shall bear the following legend:


THE SECURITIES REPRESENTED HEREBY MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND IN COMPLIANCE WITH
APPLICABLE SECURITIES LAWS OF ANY STATE WITH RESPECT THERETO OR IN ACCORDANCE
WITH AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT
AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND ALSO MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH ANY APPLICABLE
RULES OF THE SECURITIES AND EXCHANGE COMMISSION.

 
-4-

--------------------------------------------------------------------------------

 


ARTICLE 2
CLOSING


2.1           Closing.  The closing of the transactions contemplated herein (the
"Closing") shall take place on a date designated by the Issuer, which date shall
be on or before August 13, 2010 (the “Closing Date”).  The Closing shall take
place at the offices of the Issuer, 2100 McKinney Avenue, Suite 1500, Dallas,
Texas, or at such other time and place as the Issuer and the Investor mutually
agree.  At the Closing, unless the Investor and the Issuer otherwise agree (i)
the Investor shall pay the Purchase Price to the Issuer, by wire transfer of
immediately available funds to the account designated on Exhibit A hereto; (ii)
the Issuer shall issue to the Investor the Notes; and (iii) all other agreements
and other documents referred to in this Agreement which are required for the
Closing shall be executed and delivered (if that is not done prior to the
Closing).  The Issuer shall have the rights to (i) return any subscriptions
without interest in the event the proposed merger between the Issuer and Green
Energy Management Services, Inc. does not close within 30 days after the date of
closing, or (ii) exchange the Notes for promissory notes issued by Green Energy
Management Services, Inc..


2.2           Termination.  This Agreement may be terminated at any time prior
to the Closing:


(a)           by mutual written consent of the Issuer and the Investor;


(b)           by the Investor, upon a breach of any material representation and
warranty, covenant or agreement on the part of the Issuer set forth in this
Agreement, or if any material representation and warranty of the Issuer shall
have become untrue in any material respect, in either case such that the
conditions in Section 8.1 would be incapable of being satisfied by the date of
the Closing; or


(c)           by the Issuer upon a breach of any material representation and
warranty, covenant or agreement on the part of the Investor set forth in this
Agreement, or if any material representation and warranty of the Investor shall
have become untrue in any material respect, in either case such that the
conditions in Section 8.2 would be incapable of being satisfied by the date of
the Closing.


2.3           Effect of Termination.  In the event of termination of this
Agreement pursuant to Section 2.2, this Agreement shall forthwith become void,
there shall be no liability on the part of the Issuer or the Investor to each
other and all rights and obligations of any party hereto shall cease; provided,
however, that nothing herein shall relieve any party from liability for the
willful breach of any of its representations and warranties, covenants or
agreements set forth in this Agreement.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE ISSUER


As a material inducement to the Investor entering into this Agreement and
subscribing for the Note, except as set forth in the Schedule of Exceptions
attached hereto as Exhibit B and delivered to the Investor at or prior to the
date of this Agreement (it being understood that any information disclosed in
any section of the Schedule of Exceptions shall be deemed disclosed in all other
applicable sections of the Schedule of Exceptions even though not expressly set
forth in such other section(s)), the Issuer hereby represents and warrants to
the Investor as follows (it being understood that, except in the case of any
representation or warranty that by its terms is made only as of a specified
date, each representation and warranty set forth in this Article 3 shall be
deemed to be made by the Issuer both as of the date of this Agreement and, if
the Closing occurs, as of the date of the Closing):

 
-5-

--------------------------------------------------------------------------------

 


3.1           Corporate Status.  The Issuer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.


3.2           Corporate Power and Authority.  The Issuer has the corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and consummate the transactions contemplated hereby.  At
the time of the closing, the Issuer will have taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby.


3.3           Enforceability.  This Agreement has been duly executed and
delivered by the Issuer and constitutes a legal, valid and binding obligation of
the Issuer, enforceable against the Issuer in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity.


3.4           No Violation.  The execution and delivery by the Issuer of this
Agreement, the consummation of the transactions contemplated hereby, and the
compliance by the Issuer with the terms and provisions hereof (including,
without limitation, the Issuer's issuance to the Investor of the Shares as
contemplated by and in accordance with this Agreement), will not result in a
default under (or give any other party the right, with the giving of notice or
the passage of time (or both), to declare a default or accelerate any obligation
under) or violate the Certificate of Incorporation or By-Laws of the Issuer, or
result in the creation or imposition of any material Lien upon any of the
properties or assets of the Issuer or any of its Subsidiaries (except where such
Lien would not have a Material Adverse Effect on the Issuer).


3.5           Consents/Approvals.  Except as may be required under applicable
securities or blue sky laws, no consents, filings, authorizations or other
actions of any Governmental Authority are required to be obtained or made by the
Issuer for the Issuer's execution, delivery and performance of this Agreement
which have not already been obtained or made or will be made when due.


3.6           Valid Issuance.  Upon payment of the Purchase Price by the
Investor and delivery to the Investor of the certificates for the Note, such
Note will be validly issued.


3.7           SEC Reports and Other Filings. The Issuer has timely made all
filings required to be made by it under the Exchange Act.  The Issuer has made
accessible to the Investor true, accurate and complete copies of (i) Issuer's
annual report on Form 10-K for the fiscal year ended December 31, 2009; (ii) the
Issuer’s quarterly report on Form 10-Q for the fiscal quarter ended March 31,
2010; and (iii) the Issuer’s definitive information statement dated June 18,
2002 (the "SEC Reports").  The SEC Reports, when filed, complied in all material
respects with all applicable requirements of the Exchange Act.  None of the SEC
Reports, at the time of filing, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading in light of the
circumstances in which they were made. The Issuer has filed in a timely manner
all documents that the Issuer was required to file under the Exchange Act during
the 12 months preceding the date of this Agreement.  Each balance sheet included
in the SEC Reports (including any related notes and schedules) fairly presents
in all material respects the consolidated financial position of the Issuer as of
its date, and each of the other financial statements included in the SEC Reports
(including any related notes and Schedules) fairly presents in all material
respects the consolidated results of operations of the Issuer for the periods or
as of the dates therein set forth in accordance with GAAP consistently applied
during the periods involved (except that the interim reports are subject to
adjustments which might be required as a result of year end audit and except as
otherwise stated therein).

 
-6-

--------------------------------------------------------------------------------

 


3.8           Commissions.  The Issuer has not incurred any other obligation for
any finder's or broker's or agent's fees or commissions in connection with the
transactions contemplated hereby.


3.9           Capitalization.  The authorized capital stock of the Issuer
consists of 100,000,000 shares of Common Stock and 1,000,000 shares of Preferred
Stock.  As of the close of business on July 6, 2010, the Issuer has issued and
outstanding 96,305,617 shares of Common Stock and no shares of Preferred
Stock.  The Issuer currently does not have sufficient authorized shares of
Common Stock to permit the conversion of the Note but intends to amend its
certificate of incorporation to increase its authorized capital.


3.10         Offerings. Subject in part to the truth and accuracy of Investor’s
representations and warranties set forth in this Agreement, the offer, sale and
issuance of the Note as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act and any applicable state
securities laws, and neither the Issuer nor any authorized agent acting on its
behalf will take any action hereafter that would cause the loss of such
exemption.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR


As a material inducement to the Issuer entering into this Agreement and issuing
the Note, the Investor represents and warrants to the Issuer as follows:


4.1           Power and Authority.  The Investor, if other than a natural
person, is an entity duly organized, validly existing and in good standing under
the laws of the state of its incorporation or formation.  The Investor has the
corporate, partnership or other power and authority under applicable law to
execute and deliver this Agreement and consummate the transactions contemplated
hereby, and has all necessary authority to execute, deliver and perform its
obligations under this Agreement and consummate the transactions contemplated
hereby.  The Investor has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby.


4.2           No Violation.  The execution and delivery by the Investor of this
Agreement, the consummation of the transactions contemplated hereby, and the
compliance by the Investor with the terms and provisions hereof, will not result
in a default under (or give any other party the right, with the giving of notice
or the passage of time (or both), to declare a default or accelerate any
obligation under) or violate any charter or similar documents of the Investor,
if other than a natural person, or any Contract to which the Investor is a party
or by which it or its properties or assets are bound, or violate any Requirement
of Law applicable to the Investor, other than such violations or defaults which,
individually and in the aggregate, do not and will not have a Material Adverse
Effect on the Investor.  The Investor is familiar with Regulation M promulgated
under the Exchange Act, and is in full compliance with the provisions thereof
with respect to the transactions contemplated hereby.


4.3           Consents/Approvals.  No consents, filings, authorizations or
actions of any Governmental Authority are required for the Investor's execution,
delivery and performance of this Agreement.  No consent, approval, waiver or
other actions by any Person under any Contract to which the Investor is a party
or by which the Investor or any of its properties or assets are bound is
required or necessary for the execution, delivery and performance by the
Investor of this Agreement and the consummation of the transactions contemplated
hereby.

 
-7-

--------------------------------------------------------------------------------

 


4.4           Enforceability.  This Agreement has been duly executed and
delivered by the Investor and constitutes a legal, valid and binding obligation
of the Investor, enforceable against the Investor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor's rights generally and general equitable principles, regardless of
whether enforceability is considered in a proceeding at law or in equity.


4.5           Investment Intent.  The Investor is acquiring the Note and the
Shares issuable upon conversion thereof for its own account and with no present
intention of distributing or selling such Note or Shares and further agrees not
to transfer such Note or Shares in violation of the Securities Act or any
applicable state securities law, and no one other than the Investor has any
beneficial interest in the Note or Shares.  The Investor agrees that it will not
sell or otherwise dispose of any of the Note or Shares unless such sale or other
disposition has been registered under the Securities Act or, in the opinion of
counsel acceptable to the Issuer, is exempt from registration under the
Securities Act and has been registered or qualified or, in the opinion of such
counsel acceptable to the Issuer, is exempt from registration or qualification
under applicable state securities laws.  The Investor understands that the offer
and sale by the Issuer of the Note or Shares being acquired by the Investor
hereunder has not been registered under the Securities Act by reason of their
contemplated issuance in transactions exempt from the registration and
prospectus delivery requirements of the Securities Act pursuant to Section 4(2)
thereof, and that the reliance of the Issuer on such exemption from registration
is predicated in part on these representations and warranties of the
Investor.  The Investor acknowledges that pursuant to Section 1.2 of this
Agreement a restrictive legend consistent with the foregoing has been or will be
placed on the Note and the certificates for the Shares.


4.6           Accredited Investor.  The Investor is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act,
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the investment to be made by it
hereunder.


4.7           Adequate Information.  The Investor has received from the Issuer,
and has reviewed, such information which the Investor considers necessary or
appropriate to evaluate the risks and merits of an investment in the Shares,
including without limitation, the SEC Reports.  The Investor acknowledges that
each of the SEC Reports are specifically incorporated herein by reference and
form an integral part of this Agreement.  The Investor also acknowledges that
the risk factors contained in the SEC Reports are specifically incorporated
herein by reference and forms an integral part of this Agreement.


4.8           Opportunity to Question.  The Investor has had the opportunity to
question, and has questioned, to the extent deemed necessary or appropriate,
representatives of the Issuer so as to receive answers and verify information
obtained in the Investor's examination of the Issuer, including the information
that the Investor has received and reviewed as referenced in Section 4.7 hereof
in relation to its investment in the Shares.


4.9           No Other Representations.  No oral or written representations have
been made to the Investor in connection with the Investor's acquisition of the
Shares which were in any way inconsistent with the information reviewed by the
Investor.  The Investor acknowledges that no representations or warranties of
any type or description have been made to it by any Person with regard to the
Issuer, any of its Subsidiaries, any of their respective businesses, properties
or prospects or the investment contemplated herein, other than the
representations and warranties set forth in Article 3 hereof.

 
-8-

--------------------------------------------------------------------------------

 


4.10         Knowledge and Experience.  The Investor has such knowledge and
experience in financial, tax and business matters, including substantial
experience in evaluating and investing in common stock and other securities
(including the common stock and other securities of speculative companies), so
as to enable the Investor to utilize the information referred to in Section 4.7
hereof and any other information made available by the Issuer to the Investor in
order to evaluate the merits and risks of an investment in the Note and Shares
and to make an informed investment decision with respect thereto.  Investor is
fully aware of:  (i) the highly speculative nature of the Note and Shares; (ii)
the financial hazards involved; (iii) the lack of liquidity of the Note and
Shares and the restrictions on transferability of the Note and Shares; (iv) the
qualifications and backgrounds of the management of the Issuer; (v) the tax
consequences of acquiring the Note and Shares; and (vi) Investor understands
that the Note and Shares are restricted and cannot be resold unless a
registration statement under the Securities Act (and current prospectus) is in
effect as to the Note and Shares, the Note and Shares are sold pursuant to SEC
Rule 144 of the Securities Act or pursuant to another exemption from the
registration requirements of the Securities Act or applicable state securities
laws.


4.11         Rule 144.  In addition, Investor has been advised that SEC Rule 144
promulgated under the Securities Act, which permits certain limited sales of
unregistered securities, may not be presently available with respect to the Note
and Shares and, in any event, requires that the Note and Shares be held for a
minimum of six months, and in certain cases one year, after they have been
purchased and paid for (within the meaning of SEC Rule 144), before they may be
resold under SEC Rule 144.


4.12         Independent Decision.  The Investor is not relying on the Issuer or
on any legal or other opinion in the materials reviewed by the Investor with
respect to the financial or tax considerations of the Investor relating to its
investment in the Note and Shares.  The Investor has relied solely on the
representations and warranties, covenants and agreements of the Issuer in this
Agreement (including the Exhibits hereto) and on its examination and independent
investigation in making its decision to acquire the Note and Shares.


4.13         Commissions.  The Investor has not incurred any obligation for any
finder's or broker's or agent's fees or commissions in connection with the
transactions contemplated hereby.


4.14         No General Solicitation.  At no time was Investor presented with or
solicited by any publicly issued or circulated newspaper, mail, radio,
television or other form of general advertising or solicitation in connection
with the Note and Shares.




ARTICLE 5
COVENANTS


5.1           Public Announcements.  The Investor agrees not to make any public
announcement or issue any press release or otherwise publicly disseminate any
information about the subject matter of this Agreement.  The Issuer shall have
the right to make such public announcements and shall control, in its sole and
absolute discretion, the timing, form and content of all press releases or other
public communications of any sort relating to the subject matter of this
Agreement, and the method of their release, or publication thereof.


5.2           Further Assurances.  Each party shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be reasonably necessary or appropriate to effectuate, carry out and
comply with all of the terms of this Agreement and the transactions contemplated
hereby.  Each of the Investor and the Issuer shall make on a prompt and timely
basis all governmental or regulatory notifications and filings required to be
made by it with or to any Governmental Authority in connection with the
consummation of the transactions contemplated hereby.  The Issuer and the
Investor each agree to cooperate with the other in the preparation and filing of
all forms, notifications, reports and information, if any, required or
reasonably deemed advisable pursuant to any Requirement of Law or any trading or
quotation market connection with the transactions contemplated by this Agreement
and to use their respective best efforts to agree jointly on a method to
overcome any objections by any Governmental Authority to any such
transactions.  Except as may be specifically required hereunder, neither of the
parties hereto or their respective Affiliates shall be required to agree to take
any action that in the reasonable opinion of such party would result in or
produce a Material Adverse Effect on such party.

 
-9-

--------------------------------------------------------------------------------

 


5.3           Notification of Certain Matters.  Each party hereto shall give
prompt notice to the other party of the occurrence, or non-occurrence, of any
event which would be likely to cause any representation and warranty herein to
be untrue or inaccurate, or any covenant, condition or agreement herein not to
be complied with or satisfied.


5.4           Confidential Information.  The Investor agrees that no portion of
the Confidential Information (as defined below) shall be disclosed to third
parties, except as may be required by law, without the prior express consent of
the Issuer provided that the Investor may share such information with such of
its officers and professional advisors as may need to know such information to
assist the Investor in its evaluation thereof on the condition that such parties
agree to be bound by the terms hereof.  All Confidential Information received by
the Investor shall be promptly returned or destroyed, as directed by the
Issuer.  “Confidential Information” means all oral or written data, reports,
records or materials and any and all other confidential or disclosure
information or materials obtained from the Issuer or its professional advisors,
which are not yet publicly available.  Confidential Information excludes
information that is publicly available or already known to the Investor through
a source not bound by any confidentiality obligation.  The Investor is aware
that the Issuer is a public company is aware of the restrictions imposed by the
United States securities laws on the purchase or sale of securities by any
person who has received material, non-public information from the issuer of such
securities and on the communication of such information to any other person when
it is reasonably foreseeable that such other person is likely to purchase or
sell such securities in reliance upon such information.  The Investor agrees
that while the Investor or its affiliates are in possession of CDSS’s material
non-public information, the Investor and its affiliates shall not purchase or
sell any of CDSS’s securities, or communicate such information to any third
party, in violation of applicable law.


5.5           Favored Nations Provision.  Other than in connection with (i) full
or partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity which holders of such securities or debt are not at
any time granted registration rights, (ii) the Issuer’s or any Subsidiary’s
issuance of securities in connection with strategic license agreements and other
partnering arrangements so long as such issuances are not for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights, or (iii) the Issuer’s issuance of securities which
are offset by the return to treasury stock by Ice Nine, L.L.C. of shares of
Common Stock sufficient to raise the additional capital without dilution to
other Issuer stockholders, as contemplated by Section 1(G) of the Merger
Agreement dated as of March 29, 2010, as amended, among the Issuer, CDSS Merger
Corporation and Green Energy Management Services, Inc. (collectively, the
foregoing (i) through (iii) are “Excepted Issuances”), if at any time during the
eleven (11) months after the Filing Deadline Date (as defined in Section
6.2(a)), the Note or Shares are owned by the Investor, the Issuer shall issue or
agree to issue (the “Lower Price Issuance”) any Common Stock or securities
convertible into or exercisable for shares of Common Stock (or modify any of the
foregoing which may be outstanding) to any person or entity at a price per share
or conversion or exercise price per share which shall be less than the Purchase
Price in effect at such time, without the consent of the Investors holding a
majority of the shares of Common Stock issued pursuant to the private placement
of which the Shares are a part, then the Purchase Price shall automatically be
reduced to such other lower price and the Issuer shall issue to the Investor
additional shares of Common Stock or adjust the conversion rate of the Note so
that the average Purchase Price of the total shares of Common Stock issued to
the Investor shall be equal to the price per share based on the Lower Price
Issuance.  Common Stock issued or issuable by the Issuer for no consideration or
for consideration that cannot be determined at the time of issue will be deemed
issuable or to have been issued for $0.01 per share of Common Stock.  The rights
of Subscribers set forth in this Section are in addition to any other rights the
Investor has pursuant to this Agreement and any other agreement referred to or
entered into in connection herewith or to which Investor and Issuer are
parties.  Appropriate adjustments shall be made for any stock splits, reverse
stock splits, reclassifications, combinations or similar events.

 
-10-

--------------------------------------------------------------------------------

 


ARTICLE 6
REGISTRATION RIGHTS


The Investor shall have the following registration rights with respect to the
Registrable Securities owned by it:


6.1           Transfer of Registration Rights.  The Investor may assign the
registration rights with respect to the Shares to any party or parties to which
it may from time to time transfer the Shares, provided that the transferee
agrees in writing with the Issuer to be bound by the applicable provisions of
this Agreement regarding such registration rights and indemnification relating
thereto.  Upon assignment of any registration rights pursuant to this Section
6.1, the Investor shall deliver to the Issuer a notice of such assignment which
includes the identity and address of any assignee and such other information
reasonably requested by the Issuer in connection with effecting any such
registration (collectively, the Investor and each such subsequent holder is
referred to as a "Holder").


6.2           Required Registration.


(a)           Filing of Registration Statement.  As promptly as practicable
after the Closing, but in no event later than thirty (30) days after the date of
the closing of the proposed merger between the Issuer and Green Energy
Management Services, Inc. (the “Filing Deadline Date”), the Issuer agrees to
file a Registration Statement on Form S-1 (the “Registration Statement”) to
register the resale of all of the Shares issuable upon conversion of the
Note.  The Issuer shall use reasonable efforts to cause the SEC to declare the
Registration Statement effective as soon as practicable after filing and to
thereafter maintain the effectiveness of the Registration Statement until such
time as the Issuer reasonably determines, based on an opinion of counsel, that
the Holders will be eligible to sell all of the Shares then beneficially owned
by the Holders upon conversion of the Note without the need for continued
registration of the Shares in the three month period immediately following the
termination of the effectiveness of the Registration Statement.  The Issuer's
obligations contained in this Section 6.2 shall terminate on the second
anniversary of the date on which the Shares are issued hereunder.


(b)           Delay In Filing or Effectiveness.


(i)            If the Registration Statement is not filed by the Issuer with the
SEC on or prior to the Filing Deadline Date, or if the Registration Statement is
not declared effective by the SEC on or within sixty (60) days after the Filing
Deadline Date (the “Effectiveness Deadline Date”), then upon the first day
following the Filing Deadline Date or the Effectiveness Deadline Date (the
“Initial Liquidated Damages Date”), and upon the expiration of each fifteen
(15)-day period following the Initial Liquidated Damages Date in which the
Registration Statement has not been filed by the Issuer with the SEC or declared
effective by the SEC (each, an “Additional Liquidated Damages Date”), the Issuer
shall pay the Investor, as liquidated damages and not as a penalty, an amount
equal to 1.5% (expressed as a percentage of the Issuer’s shares received by the
former Green Energy Management Services, Inc. stockholders in the proposed
merger) with respect to any failure to timely file the Registration Statement or
obtain the effectiveness thereof (up to an aggregate of 3.0% per 15 day period
if neither Deadline is met); and for any Initial Liquidated Damages Date or
Additional Liquidated Damages Date, such payment shall be made no later than the
first business day of the calendar month next succeeding the month in which such
Initial Liquidated Damages Date or Additional Liquidated Damages Date occurs.

 
-11-

--------------------------------------------------------------------------------

 


(ii)           The parties agree that the sole damages payable for a violation
of the terms of this Agreement with respect to which liquidated damages are
expressly provided shall be such liquidated damages. Nothing shall preclude the
Investor from pursuing or obtaining specific performance or other equitable
relief with respect to this Agreement.


(iii)           The parties hereto agree that the liquidated damages provided
for in this Section 6.2(b) constitute a reasonable estimate of the damages that
may be incurred by the Investor by reason of the failure of the Shelf
Registration Statement to be filed in accordance with the provisions hereof.


6.3           Registration Procedures.


(a)           In case of the Registration Statement effected by the Issuer
subject to this Article 6, the Issuer shall keep the Investor, on behalf of each
Holder, advised in writing as to the initiation of such registration, and as to
the completion thereof.  In addition, subject to Section 6.2 above, the Issuer
shall, to the extent applicable to the Registration Statement:


(i)             prepare and file with the SEC such amendments and supplements to
the Registration Statement as may be necessary to keep such registration,
effective and comply with provisions of the Securities Act with respect to the
disposition of all securities covered thereby during the period referred to in
Section 6.2;


(ii)            update, correct, amend and supplement the Registration Statement
as necessary;


(iii)           notify Holder when the Registration Statement is declared
effective by the SEC, and furnish such number of prospectuses, including
preliminary prospectuses, and other documents incident thereto as Holder may
reasonably request from time to time;


(iv)           use its commercially reasonable efforts to register or qualify
such Registrable Securities under such other securities or blue sky laws of such
jurisdictions of the United States where an exemption is not available and as
Holder may reasonably request to enable it to consummate the disposition in such
jurisdiction of the Registrable Securities (provided that the Issuer will not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this provision, or (ii)
consent to general service of process in any such jurisdiction, or (iii) subject
itself to taxation in any jurisdiction where it is not already subject to
taxation);


(v)           notify Holder at any time when a prospectus relating to the
Registrable Securities is required to be delivered under the Securities Act, of
the happening of any event as a result of which the prospectus included in the
Registration Statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, and at the
request of Holder, the Issuer will prepare a supplement or amendment to such
prospectus, so that, as thereafter delivered to purchasers of such shares, such
prospectus will not contain any untrue statements of a material fact or omit to
state any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 
-12-

--------------------------------------------------------------------------------

 



(vi)           cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Issuer are then
listed and obtain all necessary approvals from the OTC Bulletin Board, if
applicable, for trading thereon;


(vii)          provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of the Registration Statement; and


(viii)         upon the sale of any Registrable Securities pursuant to the
Registration Statement, direct the transfer agent to remove all restrictive
legends from all certificates or other instruments evidencing such Registrable
Securities.


(b)           Notwithstanding anything stated or implied to the contrary in
Section 6.3(a) above, the Issuer shall not be required to consent to any
underwritten offering of the Registrable Securities or to any specific
underwriter participating in any underwritten public offering of the Registrable
Securities.


(c)           Each Holder agrees that upon receipt of any notice from the Issuer
of the happening of any event of the kind described in Section 6.3(a)(v), such
Holder will forthwith discontinue such Holder's disposition of Registrable
Securities pursuant to the registration statement relating to such Registrable
Securities until such Holder's receipt of the copies of the supplemented or
amended prospectus contemplated by Section 6.3(a)(v) and, if so directed by the
Issuer, will deliver to the Issuer at the Issuer's expense all copies, other
than permanent file copies, then in such Holder's possession, of the prospectus
relating to such Registrable Securities current at the time of receipt of such
notice.


(d)           Except as required by law, all expenses incurred by the Issuer in
complying with this Article 6, including but not limited to, all registration,
qualification and filing fees, printing expenses, fees and disbursements of
counsel and accountants for the Issuer, blue sky fees and expenses (including
fees and disbursements of counsel related to all blue sky matters)
("Registration Expenses") incurred in connection with any registration,
qualification or compliance pursuant to this Article 6 shall be borne by the
Issuer.  All underwriting discounts and selling commissions applicable to a sale
incurred in connection with any registration of Registrable Securities and the
legal fees and other expenses of a Holder shall be borne by such Holder.


6.4           Further Information.  If Registrable Securities owned by a Holder
are included in any registration, such Holder shall furnish the Issuer such
information regarding itself as the Issuer may reasonably request and as shall
be required in connection with any registration (or amendment thereto), referred
to in this Agreement, and Holder shall indemnify the Issuer with respect thereto
in accordance with Article 7 hereof.  The Investor hereby agrees to promptly
complete and return all forms and questionnaires relating to Investor that the
Issuer shall reasonably request in connection with its preparation of the Shelf
Registration Statement.  The Investor agrees and acknowledges that the Issuer
may rely on such information as being true and correct for purposes of preparing
and filing the Registration Statement at the time of filing thereof and at the
time it is declared effective, unless the Investor has notified the Issuer in
writing to the contrary prior to such time.

 
-13-

--------------------------------------------------------------------------------

 


ARTICLE 7
INDEMNIFICATION


7.1           Indemnification Generally.  The Issuer, on the one hand, and the
Investor, on the other hand (each an "Indemnifying Party"), shall indemnify the
other from and against any and all losses, damages, liabilities, claims,
charges, actions, proceedings, demands, judgments, settlement costs and expenses
of any nature whatsoever (including, without limitation, reasonable attorneys'
fees and expenses) or deficiencies resulting from any breach of a representation
and warranty, covenant or agreement by the Indemnifying Party and all claims,
charges, actions or proceedings incident to or arising out of the foregoing.


7.2           Indemnification Relating to Registration Rights.


(a)           With respect to any registration, effected or to be effected
pursuant to Article 6 of this Agreement, the Issuer shall indemnify each Holder
of Registrable Securities whose securities are included or are to be included
therein, each of such Holder's directors and officers, each underwriter (as
defined in the Securities Act) of the securities sold by such Holder (if any),
and each Person who controls (within the meaning of the Securities Act) any such
Holder or underwriter (a "Controlling Person") from and against all losses,
damages, liabilities, claims, charges, actions, proceedings, demands, judgments,
settlement costs and expenses of any nature whatsoever (including, without
limitation, reasonable attorneys' fees and expenses) or deficiencies of any such
Holder or any such underwriter or Controlling Person concerning:


(i)             any untrue statement (or alleged untrue statement) of a material
fact contained in any prospectus, offering circular or other document (including
any related registration statement, notification or the like) incident to any
such registration;


(ii)            any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statement therein,
in the light of the circumstances under which it was made, not misleading; or


(iii)           any violation by the Issuer of the Securities Act or any rule or
regulation promulgated thereunder applicable to the Issuer, or of any blue sky
or other state securities laws or any rule or regulation promulgated thereunder
applicable to the Issuer,


in each case, relating to any action or inaction required of the Issuer in
connection with any such registration, and subject to Section 7.3 below will
reimburse each such Person entitled to indemnity under this Section 7.2 for all
legal and other expenses reasonably incurred in connection with investigating or
defending any such loss, damage, liability, claim, charge, action, proceeding,
demand, judgment, settlement or deficiency; provided, however, that, the
foregoing indemnity and reimbursement obligation shall not be applicable to the
extent that any such matter arises out of or is based on any untrue statement
(or alleged untrue statement) or omission (or alleged omission) made in reliance
upon and in conformity with written information furnished to the Issuer by or on
behalf of such Holder or by or on behalf of such an under­writer specifically
for use in such prospectus, offering circular or other document.


(b)           With respect to any registration, qualification or compliance
effected or to be effected pursuant to this Agreement, each Holder of
Registrable Securities whose securities are included or are to be included
therein, shall indemnify the Issuer from and against all losses, damages,
liabilities, claims, charges, actions, proceedings, demands, judgments,
settlement costs and expenses of any nature whatsoever (including, without
limitation, reasonable attorneys' fees and expenses) or deficiencies of the
Issuer concerning:

 
-14-

--------------------------------------------------------------------------------

 


(i)             any untrue statement (or alleged untrue statement) of a material
fact contained in any prospectus, offering circular or other document (including
any related registration statement, notification or the like) incident to any
such registration, qualification or compliance;


(ii)            any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statement therein,
in the light of the circumstances under which it was made, not misleading; or


(iii)           any violation by such Holder of the Securities Act or any rule
or regulation promulgated thereunder applicable to the Issuer or such Holder or
of any blue sky or other state securities laws or any rule or regulation
promulgated thereunder applicable to the Issuer or such Holder,


in each case, relating to any action or inaction required of such Holder in
connection with any such registration, qualification or compliance, and subject
to Section 7.3 below will reimburse the Issuer for all legal and other expenses
reasonably incurred in connection with investigating or defending any such loss,
damage, liability, claim, charge, action, proceeding, demand, judgment,
settlement or deficiency; provided, however, that, the foregoing indemnity and
reimbursement obligation shall only be applicable to the extent that any such
matter arises out of or is based on any untrue statement (or alleged untrue
statement) or omission (or alleged omission) made in reliance upon and in
conformity with written information furnished to the Issuer by or on behalf of
the Holder specifically for use in such prospectus, offering circular or other
document; provided, however, that, the obligation of the Holder hereunder shall
be limited to an amount equal to the proceeds to the Holder of Registrable
Securities sold as contemplated hereunder.


7.3           Indemnification Procedures.  Each Person entitled to
indemnification under this Section (an "Indemnified Party") shall give notice as
promptly as reasonably practicable to each party required to provide
indemnification under this Section (an "Indemnifying Party") of any action
commenced against or by it in respect of which indemnity may be sought
hereunder, but failure to so notify an Indemnifying Party shall not relieve such
Indemnifying Party from any liability that it may have otherwise than on account
of this indemnity agreement so long as such failure shall not have materially
prejudiced the position of the Indemnifying Party.  Upon such notification, the
Indemnifying Party shall assume the defense of such action if it is a claim
brought by a third party, if and after such assumption the Indemnifying Party
shall not be entitled to reimbursement of any expenses incurred by it in
connection with such action except as described below.  In any such action, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the contrary or (ii) the named parties in any such action (including
any impleaded parties) include both the Indemnifying Party and the Indemnified
Party and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing or conflicting interests
between them.  The Indemnifying Party shall not be liable for any settlement of
any proceeding effected without its written consent (which shall not be
unreasonably withheld or delayed by such Indemnifying Party), but if settled
with such consent or if there be final judgment for the plaintiff, the
Indemnifying Party shall indemnify the Indemnified Party from and against any
loss, damage or liability by reason of such settlement or judgment.

 
-15-

--------------------------------------------------------------------------------

 


ARTICLE 8
CONDITIONS TO CLOSING


8.1           Conditions to the Obligations of the Investor.  The obligations of
the Investor to proceed with respect to its purchase of the Shares at the
Closing is subject to the following conditions any and all of which may be
waived, in whole or in part, to the extent permitted by applicable law:


(a)            Representations and Warranties.  Each of the representations and
warranties of the Issuer contained in this Agreement shall be true and correct
in all material respects as of the Closing as though made on and as of the
Closing, except (i) for changes specifically permitted by this Agreement, and
(ii) that those representations and warranties which address matters only as of
a particular date shall remain true and correct as of such date, except in any
case for such failures to be true and correct which would not, individually or
in the aggregate, have a Material Adverse Effect on the Issuer.  Unless the
Investor receives written notice to the contrary at the Closing, Investor shall
be entitled to assume that the preceding is accurate in all respects at the
Closing.


(b)            Agreement and Covenants.  The Issuer shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Closing.  Unless the Investor receives written notice to the contrary at the
Closing, Investor shall be entitled to assume that the preceding is accurate in
all respects at the Closing.


(c)            No Order.  No governmental authority or other agency or
commission or federal or state court of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction, or other order (whether temporary,
preliminary or permanent) which is in effect and which materially restricts,
prevents or prohibits consummation of the Closing or any transaction
contemplated by this Agreement.


8.2           Conditions to the Obligations of the Issuer.  The obligations of
the Issuer to proceed with the Closing is subject to the following conditions
any and all of which may be waived, in whole or in part, to the extent permitted
by applicable law:


(a)            Representations and Warranties.  Each of the representations and
warranties of the Investor contained in this Agreement shall be true and correct
as of the Closing as though made on and as of the Closing, except (i) for
changes specifically permitted by this Agreement, and (ii) that those
representations and warranties which address matters only as of a particular
date shall remain true and correct as of such date.  Unless the Issuer receives
written notification to the contrary at the Closing, the Issuer shall be
entitled to assume that the preceding is accurate in all respects at the
Closing.


(b)           Agreement and Covenants.  The Investor shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Closing.  Unless the Issuer receives written notification to the contrary at the
Closing, the Issuer shall be entitled to assume that the preceding is accurate
in all respects at the Closing.


(c)            No Order.  No governmental authority or other agency or
commission or federal or state court of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction, or other order (whether temporary,
preliminary or permanent) which is in effect and which materially restricts,
prevents or prohibits consummation of the Closing or any transaction
contemplated by this Agreement.

 
-16-

--------------------------------------------------------------------------------

 


ARTICLE 9
MISCELLANEOUS


9.1           Defined Terms.  As used herein the following terms shall have the
following meanings:


"Affiliate" shall have the meaning ascribed to it in Rule 12b-2 of the General
Rules and Regulations under the Exchange Act, as in effect on the date hereof.


"Certificate of Incorporation" means the Issuer's Certificate of Incorporation,
as the same may be supplemented, amended or restated from time to time.


"Closing" has the meaning in Article 2 of this Agreement.


"Common Stock" has the meaning specified in the Recitals to this Agreement.


"Contract" means any material indenture, lease, sublease, loan agreement,
mortgage, note, restriction, commitment, obligation or other contract, agreement
or instrument.


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"GAAP" means generally accepted accounting principles in effect in the United
States of America from time to time.


"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any entity or official exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.


"Investor" has the meaning specified in the Recitals to this Agreement.


"Issuer" means CDSS Wind Down Inc., a Delaware corporation.


"Lien" means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and the filing of or agreement to
give any financing statement under the Uniform Commercial Code or comparable law
or any jurisdiction in connection with such mortgage, pledge, security interest,
encumbrance, lien or charge).


"Material Adverse Change (or Effect)" means a material and adverse change in (or
effect on) the financial condition, properties, assets, liabilities, rights,
obligations, operations or business, of a Person and its Subsidiaries taken as a
whole.


"Person" means an individual, partnership, corporation, business trust, joint
stock company, estate, trust, unincorporated association, joint venture,
Governmental Authority or other entity, of whatever nature.


"Purchase Price" has the meaning specified in Section 1.1 of  this Agreement.


"Register", "registered" and "registration" refer to a registration of the
offering and sale or resale of Common Stock effected by preparing and filing a
registration statement in compliance with the Securities Act and the declaration
or ordering of the effectiveness of such registration statement.

 
-17-

--------------------------------------------------------------------------------

 


"Registrable Securities" means all shares of Common Stock acquired by the
Investor pursuant to this Agreement or issuable upon conversion of the Note and
any other shares of Common Stock or other securities issued in respect of such
Shares by way of a stock dividend or stock split or in connection with a
combination or subdivision of the Issuer’s Common Stock or by way of a
recapitalization, merger or consolidation or reorganization of the Issuer;
provided, however, that, as to any particular securities, such securities will
cease to be Registrable Securities when they have been sold pursuant to
registration or in a transaction exempt from the registration and prospectus
delivery requirements of the Securities Act under Section 4(1) thereof so that
all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale and the purchaser and seller receive
an opinion of counsel for the Issuer, which shall be in form and substance
reasonably satisfactory to the purchaser and seller and their respective
counsel, to the effect that such stock in the hands of the purchaser is freely
transferable without restriction or registration under the Securities Act in any
public or private transaction.


"Requirements of Law" means as to any Person, the certificate of incorporation,
by-laws or other organizational or governing documents of such person, and any
domestic or foreign and federal, state or local law, rule, regulation, statute
or ordinance or determination of any arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
properties or to which such Person or any of its property is subject.


"SEC" means the Securities and Exchange Commission.


"SEC Reports" has the meaning specified in Section 3.7 of this Agreement.


"Securities Act" means the Securities Act of 1933, as amended.


"Shares" has the meaning specified in Section 1.1 of this Agreement.


"Subsidiary" means as to any Person, a corporation or limited partnership of
which more than 50% of the outstanding capital stock or partnership interests
having full voting power is at the time directly or indirectly owned or
controlled by such Person.


9.2           Other Definitional Provisions.


(a)           All terms defined in this Agreement shall have the defined
meanings when used in any certificates, reports or other documents made or
delivered pursuant hereto or thereto, unless the context otherwise requires.


(b)           Terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.


(c)           All accounting terms shall have a meaning determined in accordance
with GAAP.


(d)           As used herein, the neuter gender shall also denote the masculine
and feminine, and the masculine gender shall also denote the neuter and
feminine, where the context so permits.


(e)           The words "hereof," "herein" and "hereunder," and words of similar
import, when used in this Agreement shall refer to this Agreement as a whole
(including any Exhibits hereto) and not to any particular provision of this
Agreement.

 
-18-

--------------------------------------------------------------------------------

 


9.3           Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such party shall
subsequently designate in writing to the other party):


(a)           if to the Issuer to:


CDSS Wind Down Inc.
2100 McKinney Avenue, Suite 1500
Dallas, Texas  75201
Attention:  Steven B. Solomon
Facsimile: (214) 520-0034


(b)           if to the Investor to the address set forth next to its name on
the signature page hereto.


Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered by
hand, by messenger or by courier, or if sent by facsimile, upon confirmation of
receipt.


9.4           Entire Agreement.  This Agreement (including the Exhibits attached
hereto) and other documents delivered at the Closing pursuant hereto, contain
the entire understanding of the parties in respect of its subject matter and
supersedes all prior agreements and understandings between or among the parties
with respect to such subject matter.  The Exhibits constitute a part hereof as
though set forth in full above.


9.5           Expenses; Taxes.  Except as otherwise provided in this Agreement,
the parties shall pay their own fees and expenses, including their own counsel
fees, incurred in connection with this Agreement or any transaction contemplated
hereby.  Any sales tax, stamp duty, deed transfer or other tax (except taxes
based on the income of the Investor) arising out of the issuance of the Shares
by the Issuer to the Investor and consummation of the transactions contemplated
by this Agreement shall be paid by the Issuer.


9.6           Amendment; Waiver.  This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
both parties.  No failure to exercise, and no delay in exercising, any right,
power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege.  No waiver of any breach of
any provision shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties.  No extension of time for performance
of any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts.  The rights and remedies of the parties under this Agreement
are in addition to all other rights and remedies, at law or equity, that they
may have against each other.


9.7           Binding Effect; Assignment.  The rights and obligations of this
Agreement shall bind and inure to the benefit of the parties and their
respective successors and legal assigns.  The rights and obligations of this
Agreement may not be assigned by any party without the prior written consent of
the other party.

 
-19-

--------------------------------------------------------------------------------

 


9.8           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.


9.9           Headings.  The headings contained in this Agreement are for
convenience of reference only and are not to be given any legal effect and shall
not affect the meaning or interpretation of this Agreement.


9.10         Governing Law; Interpretation.  This Agreement shall be construed
in accordance with and governed for all purposes by the laws of the State of
Delaware applicable to contracts executed and to be wholly performed within such
State.


9.11         Severability.  The parties stipulate that the terms and provisions
of this Agreement are fair and reasonable as of the date of this
Agreement.  However, any provision of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  If, moreover, any of those provisions shall for any reason be
determined by a court of competent jurisdiction to be unenforceable because
excessively broad or vague as to duration, activity or subject, it shall be
construed by limiting, reducing or defining it, so as to be enforceable.




[SIGNATURES AND OTHER INFORMATION FOLLOW]

 
-20-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed and delivered as of the date set forth below.


NAME OF INVESTOR:
 
ADDRESS FOR NOTICES (Please Print):
                             
SIGNATURE:
             
Attention:
 
By:
     
Telecopy:
   
Name:
 
 
     
Title:
 
 
Tax Identification #:
 

 
 
Exact Name to appear on
   
Note and Stock Certificates:
       
Principal Amount of Note Subscribed For:
         
Aggregate Purchase Price (see Section 1.1):
   

 
 

 

 


ACCEPTED:
CDSS WIND DOWN INC.                            
By:
   
Dated:
,
 
2010
   
Name:
             
Title:
         

 
 
-21-

--------------------------------------------------------------------------------